Citation Nr: 1333939	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  10-14 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran had active service October 1956 to January 1958. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  

After the last adjudication of the claims by the RO, additional VA treatment records were associated with the claims file.  See 38 C.F.R. § 20.1304 (2012).  The Board notes that the Veteran did not waive agency of original jurisdiction (AOJ) consideration of this evidence.  Id.  However, these treatment records are not pertinent to treatment for bilateral hearing loss or tinnitus or to the Veteran's appeal.  Therefore, a remand for AOJ review of the evidence prior to the Board's decision on the claim of entitlement to service connection for tinnitus, is not necessary.

The appeal of entitlement to service connection for bilateral hearing loss disability is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDING OF FACT

The most probative evidence of record is in equipoise as to whether the Veteran's tinnitus is etiologically related to active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1131, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2012).  In this case, the Board is granting in full the benefit sought on appeal with regard to entitlement to service connection for tinnitus.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); also see Walker v. Shinseki, 708 F. 3d 1331   (Fed. Cir. 2013) (holding that the provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and tinnitus, as an organic disease of the nervous system, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2012).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to the places, types and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which the veteran served, such veteran's medical records, and all pertinent medical and lay evidence, in evaluating a claim for disability benefits.  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

The Veteran asserts that his tinnitus had its onset during service.  He also maintains it is due to acoustic trauma in service.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for tinnitus.  Service treatment records are silent as to any complaints or findings of tinnitus.  The Veteran completed a report of medical history in January 1958, in conjunction with his examination for separation from service, wherin he denied a history of "ear, nose or throat trouble."  Clinical examination of the ears at that time was unremarkable.  The Veteran's DD-214 shows that his military occupational specialty was petroleum supply specialist with the Air Force.

The Veteran did not claim tinnitus as a disability upon which his initial claim for VA compensation benefits, received in June 2001, was based.

A March 2008 VA outpatient audiological consultation report indicates that the Veteran asserted he had constant, ringing bilateral tinnitus since 1957.  He also reported military noise exposure during which hearing protection was not used.  He reported that he was exposed to aircraft and engines from 1956 to 1959 while in the Air Force working as a petroleum supply specialist.  He reported that he had been on the flightline often.  He also reported occupational noise exposure, during which hearing protection was not used, for 10 years while working as a truck driver.  He reported occasional recreational noise exposure to power tools during which hearing protection was not used.  Otoscopy revealed clear ear canals and intact tympanic membranes, bilaterally.  Tympanometry indicated normal ear canal volumes with normal middle ear pressure and compliance, bilaterally.  Contralateral acoustic reflexes were absent, bilaterally.  

The Veteran underwent a VA audiology examination in May 2008.  His claims folder was reviewed, and his medical history was noted consistent therewith.  The Veteran reported constant bilateral tinnitus since 1957.  He described this as a ringing sound that occurs all the time.  Following clinical examination, the VA examiner stated that, although the exact etiology of tinnitus was unknown, tinnitus was frequently associated including with noise exposure.  It was noted that the Veteran had a significant history of post military occupational and recreational noise exposure.  The VA examiner opined that the Veteran's tinnitus was not likely related to noise exposure incurred in military service.  Further rationale was not provided in support of this opinion.

In a statement dated, and received, in March 2010, the Veteran reported that he still had ringing in his ears on examination for separation from service.

As noted above, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.  Tinnitus is, by definition, "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1914 (30th ed. 2003).  Tinnitus is "subjective," as its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Thus, if a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally provided without further examination.  In addition to the diagnosis of tinnitus being reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination, unless there is something in the record that would call the veteran's statement into question for the audiologist.  Accordingly, lay testimony is competent to establish the presence of tinnitus and, if the lay testimony is also credible, service connection for tinnitus may be granted.  Charles, 16 Vet. App. at 374 (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses). 

In this case, the medical evidence of record shows a reported history of tinnitus since 1957 in service, current complaints of tinnitus, and a current medical recognition of tinnitus.  However, the May 2008 VA examiner provided a negative opinion regarding the etiology of the Veteran's tinnitus.  As noted above, the examiner stated that tinnitus was not likely related to noise exposure incurred in military service because the Veteran had a significant history of post military occupational and recreational noise exposure.  The VA examiner indicated that the cause of tinnitus is unknown, but that it is often associated with hearing loss and noise exposure.  She opined that the Veteran's tinnitus was due to post-service occupational noise exposure from working as a truck driver for ten years and occasional recreational noise exposure from power tools.  However, the examiner offered no rationale for this opinion, thereby rendering it inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Further, the examiner documented, but apparently did not consider, the Veteran's self-reported history of tinnitus beginning in 1957.  

Concerning this, the Board notes that it would have been helpful had the May 2008 VA examiner brought her expertise to bare in this manner regarding medically known or theoretical causes of tinnitus in determining the likelihood that current tinnitus was caused by noise exposure or acoustic trauma in service as opposed to some other cause.  Moreover, it would have been helpful had the examiner explained the relationship between hearing loss and tinnitus since the examiner indicated that it was unlikely that tinnitus was due to noise exposure in service because the Veteran had normal hearing tests in service.

Because the VA opinion is inadequate, the Board could remand for another opinion. However, because the Veteran's own lay testimony that he has experienced tinnitus since service is consistent with the circumstances of his service, including noise exposure, and therefore, is credible, the Board concludes that a remand is not necessary here.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Rather, the Board concludes that the Veteran's lay testimony provides an adequate basis on which to grant service connection for tinnitus now.

In this regard, the Veteran has reported that he first noticed his tinnitus since military acoustic trauma.  See Barr, 21 Vet. App. at 307 (holding that lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  His testimony is consistent with evidence showing noise exposure in service.  In this regard, the Board concedes that the Veteran was a petroleum supply specialist with the Air Force, as such is confirmed by service personnel records.  The Board also concedes that the Veteran was exposed to acoustic trauma in service, as such is consistent with the circumstances of his military service as a petroleum supply specialist with the Air Force which would have required proximity to aircraft noise.  38 U.S.C.A. § 1154(a) (West 2002).  The Board further finds the Veteran's testimony that he started to have ringing in his ears while he was still in service to be credible, i.e., believable.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).  Accordingly, based on the evidence of record, the Board finds the Veteran's lay statements are credible as to when his tinnitus began.

While the service treatment records are negative for any complaints or findings of tinnitus, and tinnitus was initially reported years after service, and there is no medical evidence of record linking the Veteran's tinnitus to military service, his statements alone may be considered competent and credible evidence to make such a determination.  Accordingly, resolving the benefit of the doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102 , 3.303.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Board's review of the record indicates that a remand of the appeal is warranted.  At the May 2008 VA examination, the examiner diagnosed bilateral sensorineural hearing loss.  The examiner then offered a negative opinion with regard to a connection to service, in part due to the fact that the Veteran's hearing was normal at separation.  However, this is not a sufficient basis for a negative opinion.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and medically sound reasoning for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma or other event in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley at 159.   

Finally, the record reflects that the Veteran has received hearing aids from the Temple VA Medical Center (VAMC).  The most recent VA treatment record associated with the claims file is dated in March 2011.  Therefore, all VA treatment records from the Temple VAMC and its community-based outpatient clinics dated from March 2011 to the present should be added to the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records from the Temple VAMC and any associated outpatient clinics dated from March 2011 to the present.  All requests and responses, positive and negative, must be documented in the claims file. 

2. Schedule the Veteran for a VA examination in order to ascertain the etiology of his bilateral hearing loss.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  The examiner is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  The examiner is also requested to discuss the functional effects of the Veteran's bilateral hearing loss on his daily activities.  Following examination of the Veteran and review of the record, the examiner must respond to the following:

Is it at least as likely as not (50 percent probability or greater) that any diagnosed hearing loss is causally or etiologically a result of noise exposure in service, or is otherwise a result of the Veteran's military service?  In rendering this opinion, the examiner must note that the absence of demonstration of hearing loss in service, or on separation examination does not preclude service connection where hearing loss initially demonstrated after service may be attributed to some event or injury in service, to include acoustic trauma.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale must be provided for the opinion advanced.  The examiner is advised that the lack of documentation of hearing loss in service treatment records or a normal separation examination is not a sufficient rationale for a negative opinion.  

3. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of his claim.  See 38 C.F.R. §§ 3.158, 3.655 (2013).

4. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


